Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

Matter of Luk Rial KOAT, Respondent
Decided January 27, 2022
U.S. Department of Justice
Executive Office for Immigration Review
Board of Immigration Appeals
Section 714.1 of the Iowa Code is divisible with respect to whether a violation of the
statute involved theft by taking without consent or theft by fraud or deceit, permitting an
Immigration Judge to review the conviction record under a modified categorical approach
to determine whether the violation involved aggravated felony theft as defined in section
101(a)(43)(G) of the Immigration and Nationality Act, 8 U.S.C. § 1101(a)(43)(G) (2018).
FOR RESPONDENT: Allison J. Heimes, Esquire, Omaha, Nebraska
FOR THE DEPARTMENT OF HOMELAND SECURITY:
Associate Legal Advisor

Kathleen M. Zapata,

BEFORE: Board Panel: O’CONNOR and BAIRD, Appellate Immigration Judges;
DE CARDONA, Temporary Appellate Immigration Judge.
O’CONNOR, Appellate Immigration Judge:

In a decision dated July 9, 2020, an Immigration Judge determined that
the respondent’s convictions for theft in the first degree under Iowa law and
aggravated robbery in the second degree under Minnesota law rendered him
removable as charged and denied his applications for relief from removal.
The respondent has appealed from the Immigration Judge’s determination
regarding his removability. Because we conclude that the respondent’s Iowa
theft offense is an aggravated felony, his appeal will be dismissed.

I. FACTUAL AND PROCEDURAL HISTORY
The respondent is a native of Ethiopia and citizen of South Sudan who is
a lawful permanent resident of the United States. In November 2018, he was
convicted of aggravated robbery in the second degree under Minnesota law,
and, in May 2019, he was convicted of theft in the first degree in violation of
sections 714.1 and 714.2(1) of the Iowa Code. For the latter offense, he was
sentenced to a term of imprisonment not to exceed 10 years.
Based on these convictions, the respondent was placed in removal
proceedings and charged with removability under section 237(a)(2)(A)(iii)
of the Immigration and Nationality Act, 8 U.S.C. § 1227(a)(2)(A)(iii) (2018),
as a respondent convicted of an aggravated felony theft offense for which the
450

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

term of imprisonment is at least 1 year as defined in section 101(a)(43)(G)
of the Act, 8 U.S.C. § 1101(a)(43)(G) (2018). 1 He was also charged with
removability under section 237(a)(2)(A)(ii) of the Act, as a respondent
convicted of two or more crimes involving moral turpitude not arising out of
a single scheme of criminal misconduct.
The Immigration Judge sustained both charges, finding that the
respondent’s conviction for theft in the first degree under Iowa law is
a conviction for an aggravated felony theft offense and that this offense and
his Minnesota aggravated robbery are crimes involving moral turpitude. The
Immigration Judge further found both convictions barred the respondent
from applying for relief from removal and denied his applications.
On appeal, the respondent contends the Immigration Judge erred in
finding that his conviction for theft in the first degree under Iowa law is a
conviction for an aggravated felony theft offense and a crime involving moral
turpitude. 2 The Department of Homeland Security (“DHS”) has submitted
a brief in opposition to the appeal. 3 For the following reasons, we conclude,
upon our de novo review, that the respondent’s conviction for theft in the
first degree under sections 714.1 and 714.2(1) of the Iowa Code is
a conviction for an aggravated felony theft offense that renders him
removable as charged under section 237(a)(2)(A)(iii) of the Act. See
8 C.F.R. § 1003.1(d)(3)(ii) (2021). Because this conclusion is dispositive of
the respondent’s removability, we need not address whether he was
convicted of two or more crimes involving moral turpitude under section
237(a)(2)(A)(ii) of the Act. See INS v. Bagamasbad, 429 U.S. 24, 25 (1976)
(per curiam) (“As a general rule courts and agencies are not required to make
findings on issues the decision of which is unnecessary to the results they
reach.”).

1

The respondent had been previously placed in removal proceedings based on different
convictions. He was found to be removable based on these convictions but was granted
relief from removal.
2
The respondent does not challenge the Immigration Judge’s determination that his
Minnesota aggravated robbery offense is a crime involving moral turpitude, nor does he
challenge the Immigration Judge’s grounds for denying his applications for relief. We
deem any arguments in this regard to be waived. See, e.g., Matter of Y-I-M-, 27 I&N Dec.
724, 730 n.2 (BIA 2019).
3
We requested supplemental briefing from the parties and amici curiae on whether State
case law establishes that section 714.1 of the Iowa Code is divisible with regard to the type
of theft involved in a violation of the statute. We acknowledge and appreciate the briefs
submitted by the parties and amici.

451

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

II. DISCUSSION
A. Categorical Approach
To determine whether the respondent’s crime is an aggravated felony
theft offense, we employ the categorical approach by comparing the elements
of his Iowa statute of conviction to the generic definition of aggravated
felony theft at section 101(a)(43)(G). See Matter of Delgado, 27 I&N Dec.
100, 100–01 (BIA 2017). If the elements of the statute of conviction plainly
reach conduct outside the generic definition, or if there is a realistic
probability the statute would be used to prosecute such conduct, the statute
is overbroad and does not categorically match the generic definition. See
Moncrieffe v. Holder, 569 U.S. 184, 190–91 (2013).
If the respondent’s statute of conviction is overbroad, we must consider
whether it is divisible—that is, whether it “sets out one or more elements of
the offense in the alternative.” Descamps v. United States, 570 U.S. 254, 257
(2013). If it is divisible, we may examine the relevant conviction records—
including the criminal complaint and plea agreement—under a modified
categorical approach to identify under which statutory alternative the
respondent was convicted. See id.; see also Shepard v. United States, 544
U.S. 13, 26 (2005).
For purposes of the categorical approach, the Supreme Court provided
a specific definition for the term “elements,” stating that they “are the
‘constituent parts’ of a crime’s legal definition,” which the “prosecution must
prove to sustain a conviction” and “the jury must find beyond a reasonable
doubt to convict the defendant.” Mathis v. United States, 136 S. Ct. 2243,
2248 (2016) (citation omitted). In contrast to “elements,” the Court stated
that alternative “means” in a statute merely describe diverse ways “of
satisfying a single element,” or “spell[] out various factual ways of
committing . . . the offense.” Id. at 2249. In other words, “means” “are
‘circumstance[s]’ or ‘event[s]’ having no ‘legal effect [or] consequence’”
that need not “be found by a jury.” Id. at 2248 (alterations in original)
(citation omitted). If the respondent’s statute of conviction lists alternative
“means,” rather than “elements,” then we do not apply the modified
categorical approach, and his conviction cannot serve as a predicate for his
removal. See id. at 2251.
The courts have specified “authoritative sources of state law” we may
look to in determining whether, for purposes of divisibility, a statute sets
forth alternative “elements,” rather than “means”: (1) the statutory language;
(2) State court decisions; (3) relevant jury instructions; and (4) if State “law
fails to provide clear answers,” the record of conviction. Id. at 2249,
2256–57; see also Martinez v. Sessions, 893 F.3d 1067, 1071 (8th Cir. 2018).
452

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

B. Aggravated Felony Theft
Generic theft under section 101(a)(43)(G) of the Act is defined as “the
taking of, or exercise of control over, property without consent whenever
there is criminal intent to deprive the owner of the rights and benefits of
ownership, even if such deprivation is less than total or permanent.” Matter
of Garcia-Madruga, 24 I&N Dec. 436, 440–41 (BIA 2008) (footnote
omitted). This definition does not encompass crimes committed by fraud or
deceit because such an offense “ordinarily involves the taking or acquisition
of property with consent that has been fraudulently obtained.” Id. at 440.
Section 714.1 of the Iowa Code sets forth a number of alternative
definitions of “theft”—some of which involve generic theft, while others
involve theft by fraud or deceit. Compare Iowa Code Ann. § 714.1(1) (West
2019) (criminalizing theft by taking without consent), with Iowa Code
§ 714.1(3) (theft by deception), and Iowa Code § 714.1(6) (theft by check). 4
4

At the time of the respondent’s offense, section 714.1 of the Iowa Code provided, in
pertinent part, that an individual
commits theft when the person does any of the following:
1. Takes possession or control of the property of another, or property in the
possession of another, with the intent to deprive the other thereof.
2. Misappropriates property which the person has in trust, or property of another
which the person has in the person’s possession or control, whether such
possession or control is lawful or unlawful, by using or disposing of it in a manner
which is inconsistent with or a denial of the trust or of the owner’s rights in such
property, or conceals found property, or appropriates such property to the person’s
own use, when the owner of such property is known to the person.
....
3. Obtains the labor or services of another, or a transfer of possession, control,
or ownership of the property of another, or the beneficial use of property of
another, by deception. . . .
4. Exercises control over stolen property, knowing such property to have been
stolen, or having reasonable cause to believe that such property has been stolen,
unless the person’s purpose is to promptly restore it to the owner or to deliver it to
an appropriate public officer. . . .
5. Takes, destroys, conceals or disposes of property in which someone else has
a security interest, with intent to defraud the secured party.
6. Makes, utters, draws, delivers, or gives any check, share draft, draft, or
written order on any bank, credit union, person, or corporation, and obtains
property, the use of property, including rental property, or service in exchange for
such instrument, if the person knows that such check, share draft, draft, or written
order will not be paid when presented.
....
7. Obtains gas, electricity or water from a public utility or obtains cable
television or telephone service from an unauthorized connection to the supply or

453

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

Accordingly, section 714.1 is overbroad relative to the definition of
aggravated felony theft under section 101(a)(43)(G). See Moncrieffe, 569
U.S. at 190–91.
We must therefore determine whether the alternative definitions of theft
under section 714.1 of the Iowa Code are alternative elements of the statute,
rendering it divisible with respect to whether a violation of the statute
involved theft by taking without consent or theft by deception or fraud. 5 See
Descamps, 570 U.S. at 257. Based on the Iowa Supreme Court’s decision in
State v. Nall, 894 N.W.2d 514 (Iowa 2017), the Immigration Judge found,
and the DHS argues on appeal, that the respondent’s statute of conviction is
divisible.
In that case, the Iowa Supreme Court held that to be convicted of theft by
taking under section 714.1(1), “a person must acquire property without the
consent or authority of another.” Id. at 524 (emphasis added). The defendant
in Nall was convicted of theft by taking under section 714.1(1) after she used
service line or by intentionally altering, adjusting, removing or tampering with the
metering or service device so as to cause inaccurate readings.
8. Knowingly and without authorization accesses or causes to be accessed
a computer, computer system, or computer network, or any part thereof, for the
purpose of obtaining computer services, information, or property or knowingly and
without authorization and with the intent to permanently deprive the owner of
possession, takes, transfers, conceals, or retains possession of a computer,
computer system, or computer network or any computer software or computer
program, or computer data contained in a computer, computer system, or computer
network.
9. a. Obtains the temporary use of video rental property or equipment rental
property with the intent to deprive the owner of the use and possession of the video
rental property or equipment rental property without the consent of the owner.
....
10. Any act that is declared to be theft by any provision of the Code.
Section 714.2(1) of the Iowa Code, in turn, provided, in relevant part, that the “theft of
property exceeding ten thousand dollars in value, or the theft of property from the person
of another . . . is theft in the first degree.”
5
We recognize that in Matter of Reyes, 28 I&N Dec. 52, 52–54 (A.G. 2020), the Attorney
General concluded that a respondent had been convicted of an aggravated felony under
a State theft statute where all the elements in each alternative statutory definition of theft,
and thus all the means of committing theft under the statute, corresponded to either an
aggravated felony theft or an aggravated felony involving fraud or deceit in which the loss
to the victim exceeds $10,000 under section 101(a)(43)(M)(i) of the Act. However, Matter
of Reyes does not apply here because, at the time of the respondent’s offense, not all thefts
by fraud under section 714.1 involved a loss of more than $10,000, as required by section
101(a)(43)(M)(i). See, e.g., Iowa Code Ann. § 714.2(2) (West 2019) (grading “theft of
property exceeding one thousand five hundred dollars but not exceeding ten thousand
dollars” as theft in the second degree (emphasis added)).

454

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

counterfeit checks and “a phony money order” to make bank withdrawals
and pay for services. Id. at 515–16, 525. Because the defendant had obtained
the consent of her victims through fraud and deceit, the court concluded that
her conduct could not support a charge for theft by taking under section
714.1(1) and reversed her conviction. Id. at 524–25.
Significantly, the court then said that this very same conduct may support
a “charge under section 714.1(6) (theft by check).” Id. at 525. This statement
suggests that the alternative definitions of theft listed at sections 714.1(1) and
(6) are alternative elements of the statute, which the State must prove to
sustain a conviction. If these definitions are merely means of committing
theft, and the individual definition under which a defendant is charged and
convicted has no “legal effect [or] consequence,” then the court in Nall would
have upheld the defendant’s conviction. Mathis, 136 S. Ct. at 2248
(alteration in original) (citation omitted).
It is likewise significant that in a separate case the court reversed
a conviction for theft by check under section 714.1(6), while opining that the
defendant’s conduct could support a conviction for theft by deception under
section 714.1(3). State v. Schiebout, 944 N.W.2d 666, 671–72 (Iowa 2020).
In doing so, the court recognized that sections 714.1(3) and (6) “overlap” but
emphasized that the overlap is not complete and that each provision covers
some conduct not covered by the other provision. Id. at 672 (quoting State
v. Hogrefe, 557 N.W.2d 871, 878 (Iowa 1996) (noting that sections 714.1(3)
and (6) are “complementary rather than redundant”)). Again, if it is legally
irrelevant under which subsection of 714.1 a defendant is convicted, we do
not see why the Iowa Supreme Court would have reversed the convictions in
Nall and Schiebout if the conduct at issue could support a conviction for theft
under at least one of those subsections. 6
The legislative history of section 714.1, which the court addressed at
length in Nall, lends additional support to our conclusion that theft by taking
under section 714.1(1) and theft by fraud or deceit under sections 714.1(3)
and (6) are alternative crimes with discrete elements. In 1978, the Iowa
Legislature collected a number of “definitions of theft” under section 714.1
“that had been previously scattered” throughout the Iowa Code, including
theft by taking and theft by fraud and deception. Nall, 894 N.W.2d at 519.
However, the Iowa Supreme Court noted in Nall that this restructuring “does
not necessarily mean that the legislature intended [theft by taking under]
6

We additionally note that the court stated that each definition of theft in a prior version
of section 714.1 requires proof of a different “degree[] of intent: 714.1(1) requires intent
to deprive; 714.1(3) requires deception; 714.1(4) requires knowledge; 714.1(5) requires
intent to defraud; and 714.1(6) requires knowledge.” Eggman v. Scurr, 311 N.W.2d 77,
79 (Iowa 1981); see also Matter of Chairez, 26 I&N Dec. 819, 824 (BIA 2016) (stating
that a statute is divisible into separate offenses with distinct mental states if the State is
required to prove that these offenses were committed with a particular mental state).

455

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

Iowa Code section 714.1(1) to subsume the other subsections of newly
enacted section 714.1.” Id. Significantly, the court stated:
If section 714.1(1) applied whenever the defendant tricked the victim into voluntarily
transferring property, there would be no need for section 714.1(3) covering [theft by
deception]. Similarly, if passing a knowingly bad check or money order to obtain
services or property violated section 714.1(1), then section 714.1(6) would seem
unnecessary.

Id. at 519–20 (citations omitted).
The court observed that “the Nebraska Supreme Court upheld
[a] defendant’s conviction for theft by taking even though the defendant had
been charged only with theft by deception.” Id. at 521 (citing State
v. Jonusas, 694 N.W.2d 651, 655 (Neb. 2005)). “As in Iowa, the two theft
alternatives are separately defined . . . .” Id. However, unlike Iowa law,
Nebraska law contains a consolidation provision, stating that “all variants of
theft constitute a single offense.” Id.; see also id. at 521–22 (noting that “the
Iowa legislature chose not to adopt [a similar] consolidation provision . . .
when it enacted” section 714.1). The court in Nall found it significant that
most jurisdictions that lack such a consolidation provision “recognize[] and
enforce[] distinctions among . . . various theft offenses.” Id. at 523
(collecting cases). Accordingly, the court concluded that the Iowa
Legislature intended to distinguish between different modes of theft when it
enacted section 714.1. It only intended section 714.1(1) to reach theft
involving a taking without consent, not theft by fraud or deceit, and any other
interpretation would render sections 714.1(3) and (6) superfluous. Id. at 524.
The relevant Iowa jury instructions also support our view that theft by
taking under section 714.1(1) and theft by fraud or deceit under sections
714.1(3) and (6) are separate crimes with discrete elements. See Martinez,
893 F.3d at 1071. Iowa provides separate instructions for theft by taking,
deception, and check under sections 714.1(1), (3), and (6), respectively, and
each of these instructions sets forth distinct elements that the State must
prove and a jury must find. 7 Because the State must prove that a defendant
7

The instruction for theft by taking, at Iowa Crim. Jury Instr. § 1400.1 (Iowa Bar Assoc.
2018), provides that the State must prove the following elements:
1. On or about the ______ day of _____, 19__, the defendant took possession or
control of (property).
2. The defendant did so with the intent to deprive (victim) of the (property).
3. The property, at the time of the taking, [belonged to] [was in the possession of]
(victim).
The instruction for theft by deception, at Iowa Crim. Jury Instr. § 1400.10, provides that
the State must prove these elements:

456

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

committed one of these specific forms of theft, we conclude that these
definitions of theft under section 714.1 are alternative elements, not
alternative means of committing a theft offense. Cf. State v. Duncan, 312
N.W.2d 519, 523 (Iowa 1981) (stating that if “alternative method[s] of
committing” an offense are consistent with and “not repugnant to each other”
the State need not prove that the defendant committed one specific alternative
(citation omitted)).
Finally, even if the above sources do not clearly resolve the means versus
elements inquiry, we may “peek” at the respondent’s record of conviction
“for ‘the sole and limited purpose of determining whether [the definitions
under section 714.1 are alternative] element[s] of the offense.’” Mathis, 136
S. Ct. at 2256–57 (second alteration in original) (citation omitted). The
criminal complaint and plea agreement in the record reveal that the
respondent was charged with and convicted of one count of theft in the first
degree under section 714.1. This count alleged that he “did take property
from the person of another with intent to deprive the person thereof.” The
conviction record’s “referenc[e] [to] one alternative” form of theft—
specifically, theft by taking under section 714.1(1)—“to the exclusion of”
theft by deception or by check supports our view that these alternative
definitions of theft are separate offenses with distinct elements. Id. at 2257.
In light of our review of the above “authoritative sources of state law,”
we conclude that theft by taking under section 714.1(1) and theft by
deception and check under sections 714.1(3) and (6), respectively, are
alternative crimes with discrete elements, rendering the statute divisible with

1. On or about the ______ day of _____, 20__, the defendant did (set forth acts of
deception—words, conduct, or representation) to (victim).
2. The defendant knowingly deceived (victim) in one or more of the following ways:
(add the appropriate subsections of 702.9 of the Code).
3. The defendant obtained [labor or services] [transfer of possession] [control or
ownership] [the beneficial use of property] from (victim) by the deception.
Finally, the instruction for theft by check, at Iowa Crim. Jury Instr. § 1400.17, provides
that the State must prove the following elements:
1. On or about the ______ day of _____, 20__, the defendant did [make] [utter]
[draw] [deliver] [give] to (victim) a [check] [draft] [written order] in the amount of
$_______.
2. The [check] [draft] [written order] was drawn on (e.g., bank).
3. The defendant received [property] [services] [money] in exchange for the [check]
[draft] [written order].
4. The defendant knew at the time [he] [she] gave the [check] [draft] [written order]
to (victim) it would not be paid by the [bank] [other institution] because (state facts
shown by evidence, e.g., insufficient funds, closed account, no account).

457

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

respect to whether a violation of section 714.1 involved aggravated felony
theft, or theft by fraud or deceit. Id. at 2256.
Citing State v. Williams, 328 N.W.2d 504 (Iowa 1983), and State
v. Conger, 434 N.W.2d 406 (Iowa Ct. App. 1988), the respondent argues that
the definitions of theft at section 714.1 are alternative means, rather than
elements. We are not persuaded that these cases, which predate Mathis and
its progeny by several decades, support the respondent’s argument. These
State court decisions may, at first blush, appear to conclude that the
definitions of theft at section 714.1 are alternative means of committing theft,
rather than alternative elements. However, we recently emphasized that it is
important to read such cases carefully, paying close attention to the context
in which a State court used terms like “elements” and “means” and the
specific questions addressed. See Matter of Laguerre, 28 I&N Dec. 437, 441
(BIA 2022).
In Conger, 434 N.W.2d at 409, a defendant was convicted of a single
count of theft after a jury was given instructions for both theft by taking under
section 714.1(1) and exercising control over stolen property under section
714.1(4). The defendant argued that the trial court erred in allowing the jury
to convict him of theft without being unanimous as to the type of theft
committed. The Iowa court of appeals upheld the conviction, noting that
a “person cannot commit theft by taking without also exercising control over
the property, so the two . . . . alternatives are not inconsistent or repugnant in
that they represent different points of time within one crime.” Id. at 409–10.
This language appears to suggest that theft by taking and exercising control
over stolen property are alternative means of committing theft, not elements.
However, the court noted it could only reach this result because these
statutory alternatives are “consistent with and not repugnant to each other.”
Id. at 409. As we explained above, theft by taking under section 714.1(1)
and theft by fraud or deceit under sections 714.1(3) and (6) are clearly
inconsistent with, and thus repugnant to, each other because the former
section requires a taking without consent, while the latter do not.
Accordingly, we believe Conger is consistent with our conclusion that theft
by taking and theft by fraud or deceit are alternative crimes with distinct
elements under section 714.1, rather than means of violating the statute.
In Williams, 328 N.W.2d at 505–06, the Iowa Supreme Court concluded
that the State’s decision to amend the form of theft charged—from theft by
taking under section 714.1(1) to theft by exercising control of stolen property
under section 714.1(4)—after the defense had rested was reversible error.
The court noted that a charge may be amended “only if (1) substantial rights
of the defendant are not prejudiced thereby, and (2) a wholly new or different
offense is not charged.” Id. at 505 (citation omitted). The court’s decision
rested solely on its finding that the “first prong, no prejudice to substantial
rights of defendant, [was] not satisfied in the . . . case.” Id. It then noted that
458

Cite as 28 I&N Dec. 450 (BIA 2022)

Interim Decision #4036

an “amendment without prejudice . . . might have been made . . . , alleging
the alternate theory of theft by exercising control over stolen property”
because the State “would not have been alleging a ‘wholly new and different
offense’ but merely an alternative means of committing the same offense.”
Id. at 506 & n.3 (emphasis added). Because this latter statement was not
necessary to the court’s holding, which rested solely on the finding of
prejudice, we consider it dicta. See Passmore v. Astrue, 533 F.3d 658, 661
(8th Cir. 2008) (defining “dicta” as a statement that “is unnecessary to the
decision in the case” (citation omitted)).
More importantly, Williams did not discuss the issue we address today,
namely, whether Iowa’s theft statute is divisible with respect to whether
a violation involved theft by taking under section 714.1(1) or theft by fraud
or deceit under sections 714.1(3) and (6). As noted, our review of State law
reflects they are discrete crimes with distinct elements. Williams also did not
accord the term “alternative means” the specific meaning and significance
the Supreme Court did in Mathis. Nor could it have. Williams was issued
years before the Supreme Court first articulated the categorical approach in
Taylor v. United States, 495 U.S. 575 (1990), and decades before the Court
articulated the distinction between “means” and “elements” in Mathis. We
doubt the court in Williams intended to describe each subsection of section
714.1 as mere facts, “extraneous to the crime’s legal requirements.” Mathis,
136 S. Ct. at 2248.
We therefore hold that section 714.1 of the Iowa Code is divisible with
respect to whether a violation of the statute involved theft by taking or theft
by fraud or deceit. It was therefore permissible for the Immigration Judge to
review the respondent’s conviction record, including his plea agreement and
criminal complaint, to determine whether his violation involved generic
theft. See Shepard, 544 U.S. at 26. As noted, this record establishes that he
was specifically convicted of theft by taking under section 714.1(1) of the
Iowa Code, the elements of which match the generic definition of aggravated
felony theft under section 101(a)(43)(G). See Nall, 894 N.W.2d at 524.
There is no dispute that the respondent’s theft offense is one for which the
term of imprisonment is at least one year, as required by section
101(a)(43)(G) of the Act. We will therefore affirm the Immigration Judge’s
conclusion that the respondent’s conviction for theft in the first degree under
sections 714.1(1) and 714.2(1) of the Iowa Code is one for an aggravated
felony theft offense that renders him removable as charged under section
237(a)(2)(A)(iii) of the Act. Accordingly, the appeal is dismissed.
ORDER: The respondent’s appeal is dismissed.

459

